Citation Nr: 1537364	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-42 911	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.

2.  Entitlement to increases in the "staged" ratings (of 10 percent prior to February 14, 2014, and 20 percent from that date) assigned for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1961 to August 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions by the Philadelphia, Pennsylvania VARO.  The December 2009 rating decision granted a 100 percent (temporary total, convalescence) rating under 38 C.F.R. § 4.30 for the lumbar spine disability, effective August 6, 2009, and resumed a 40 percent rating that had been in effect from November 1, 2009.  The September 2010 rating decision granted a separate 10 percent rating for right lower extremity radiculopathy, effective November 1, 2009, and a separate 10 percent rating for left lower extremity radiculopathy, effective June 2, 2010.  A May 2011 rating decision granted a 100 percent (temporary total, convalescence) rating for the lumbar spine disability, effective March 16, 2011, and resumed a 40 percent rating, effective June 1, 2011.  The Veteran has not disagreed with either temporary total rating assigned, but disagrees with the schedular rating.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2013, the case was remanded for additional development.  A June 2014 rating decision granted a 20 percent rating for right lower extremity radiculopathy, effective February 14, 2014; as that grant did not represent a total grant of benefits sought, both "stages" of the rating are on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a certificate of eligibility for a special home adaptation grant (for a chair in the shower) was raised (in a September 2014 statement), and the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), an increased rating for left knee disability, an increased rating for right ankle disability, service connection for gastroesophageal reflux disease (GERD), and service connection for hearing loss were also raised (in a July 2015 statement).  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.  In a July 2014 statement, the Veteran noted that he had an upcoming appointment with a private provider on July 18, 2014 to discuss getting injections for his lumbar spine disability.  In a September 2014 statement he noted that he had an upcoming appointment with a private provider (Dr. Norelli) in October 2014.  As these private treatment reports have been identified and are likely to be pertinent to the claims on appeal, they must be secured on remand.

In addition, at the February 2012 Board hearing, the Veteran testified that once in awhile he had a bowel problem that he thought might be related to his lumbar spine disability (to include as a result of the medications taken for such).  On VA spine examination in August 2014, the examiner generally indicated that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability (such as bowel or bladder problems).  Thereafter, in a September 2014 statement, the Veteran asserted that he was having trouble with both bowel and urinary function.  Consequently, an addendum medical opinion which specifically addresses any relationship between his lumbar spine disability and his documented complaints of alleged bowel and bladder dysfunction should be secured on remand.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities, and to provide the releases necessary for VA to secure all private records of such evaluations or treatment.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified, to specifically include from the private provider he was scheduled to see on July 18, 2014 and from Dr. Norelli (for all appointments, including the one scheduled for October 2014).  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated to the present VA evaluations and treatment the Veteran has received for his claimed disabilities since October 2013.

2.  The AOJ should return the record to the VA examiner who conducted the August 2014 VA spine examination (or in the alternative, to the VA examiner who conducted a February 2014 VA spine examination and also provided an addendum to the August 2014 examination report).  The examiner must review the entire record (to include this remand).  The examiner should confirm whether or not the Veteran has a disability entity affecting his bowel and bladder functions, and if so provide an opinion indicating whether: it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by(the opinion must specifically discuss the concept of aggravation)/is a neurological manifestation of the Veteran's service-connected lumbar spine disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If neither of the two VA examiners is available, the AOJ should arrange for the record to be reviewed by another appropriate medical provider for the opinion sought.

If further examination of the Veteran is deemed necessary for the opinion sought, such examination should be arranged.

3.  The AOJ should then review the record, ensure that all development sought is completed, arrange for any further development suggested by additional evidence received, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

